—Order unanimously reversed insofar as it adjudges appellant a juvenile delinquent on the ground of assault in the third degree and otherwise affirmed. Memorandum: Appellant was adjudicated a juvenile delinquent on the ground that he had committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the third degree and assault in the third degree. Complainant testified that she received a one-fourth inch abrasion inside her mouth and that she was “a bit sore” in her genital area but that the cut did not require medical attention. This evidence, without more, is insufficient to establish that complainant *777suffered either “substantial pain” or “impairment of physical condition” within the provisions of the Penal Law (see People v Jimenez, 55 NY2d 895; Matter of Philip A., 49 NY2d 198; Matter of Robert M., 87 AD2d 987). Appellant’s juvenile delinquency adjudication on the ground of sexual abuse, however, remains intact. (Appeal from order of Erie County Family Court, Notaro, J. — juvenile delinquent.) Present — Simons, J. P., Callahan, Denman, Boomer and Moule, JJ.